DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 22, 2022 has been entered.

Response to Amendment
Applicant’s amendments, filed August 22, 2022, have been fully considered.
Claims 3-6, 12, 14, 17, 22, and 26 are cancelled.  Claims 27-29 are newly added

Election/Restrictions
Newly submitted Claims 11, 13, 15-16, and 18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are directed toward a reaction product of a calcium species and a supercritical carbon dioxide treatment fluid.  Previously the claims were directed toward a reaction mixture comprising a calcium species and ammonium carbonate.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, the reaction mixture of Claims 11, 13, 15-16, and 18 are withdrawn from consideration as being directed to a non-elected species/embodiment.  See 37 CFR 1.142(b) and MPEP § 821.03.
Moreover, Paynter discloses carbon dioxide as a carbonate source in the reaction (Claim 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10, 21, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Paynter et al. (WO 2016/115386 A1) in view of Jamison et al. (US 2014/0209307).
Claim 1. Paynter discloses A method comprising: 
forming a precipitated calcium carbonate lost circulation material (PCCLCM) (Abstract; [018]) from a reaction mixture comprising a calcium species and a carbonate species ([011] – [012]),
wherein the calcium species is selected from the group consisting of a calcium ion, a calcium soluble salt, and any combination thereof ([011] “gypsum”); and
wherein the carbonate species is an ammonium carbonate ion ([012] “ammonium carbonate, ammonium bicarbonate”), 
…;
adjusting precipitation conditions to alter morphology of the PCCLCM ([090] – [092]; [096]); and
….
Regarding the limitation: wherein the calcium species and the carbonate species are mixed in a mixing tank fluidically connected to a subterranean formation, Paynter discloses that the reaction to form precipitated calcium carbonate may be employed in a batch process or a continuous process, such as in a tubular reactor with inline static mixers or cascade mixers ([0133]), which the Examiner interprets to render obvious the claim limitation, because it would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date, to modify or simply substitute the tubular reactor and mixer in Paynter with a mixing tank as one of a finite number of predictable design choices to mix the chemical components disclosed by Paynter. 
Regarding the newly added claim limitation: selecting an aspect ratio for a precipitated calcium carbonate lost circulation material (PCCLCM) based at least in part on a type of the subterranean formation, Paynter discloses needle-shaped aragonite with an aspect ratio ranging from about 3:1 to about 15:1 ([095]).  Paynter discloses producing precipitated calcium carbonate by reacting a calcium source ([011]) with a carbonate source such as ammonium carbonate ([012]; [019]), wherein the calcium carbonate may be precipitated in an aqueous solution to produce vaterite, calcite, and/or aragonite ([011]; [092]) suitable for use in wellbore operations ([0259]).  Paynter discloses that the precipitated calcium carbonate composition may be suitable for use in a drilling application, such as an additive in a drilling fluid or drilling mud ([0259]), but Paynter does not explicitly disclose introducing a lost circulation treatment fluid into the subterranean formation, the lost circulation treatment fluid comprising an aqueous base fluid and the PCCLCM, wherein at least a portion of the PCCLCM is deposited in a filter cake across the formation pore throats and/or fractures to reduce loss of treatment fluids into the subterranean formation.  However, Jamison ‘307 teaches wellbore fluids comprising mineral particles (Abstract) wherein the mineral particles, including calcium carbonate, can be produced with precipitation methods ([0029] “CaCO3”).  Jamison ‘307 further teaches that the mineral particles may be useful in fluid flow control ([0101] – [0102]; [0139]), such as bridging a fracture ([0140]) or bridging pore spaces voids, and the like in subterranean formation, e.g., forming a type of filter cake that blocks the pore spaces at or near the borehole surface to prevent fluid loss into the subterranean formation ([0141]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use the precipitated calcium carbonate particles in Paynter in a wellbore fluid, as taught by Jamison ‘307, to bridge a fracture and/or pore spaces in order to control the flow of fluids between a wellbore and the surrounding subterranean formation ([0139]), which can be especially important for, interalia, maintaining the proper wellbore pressure (e.g., to mitigate blowouts), minimizing loss of wellbore fluids (often expensive wellbore fluids) into the subterranean formation, and ensuring proper placement of a wellbore fluids (e.g., fluids comprising proppants) ([0139]).
Claim 7. Paynter in view of Jamison ‘307 teach The method of claim 1.  Paynter further discloses wherein greater than about 95% of the PCCLCM have a unit mesh size of about 1 micrometer to about 100 micrometer ([0172] – [0174]).  Jamison ‘307 also teaches wherein greater than about 95% of the PCCLCM have a unit mesh size of about 1 micrometer to about 100 micrometer ([0025]).
Claim 8. Paynter in view of Jamison ‘307 teach The method of claim 1.  Paynter discloses gypsum as the calcium source to formulate precipitated calcium carbonate ([011]).  Paynter does not disclose wherein the calcium soluble salt is selected from the group consisting of calcium nitrate, calcium acetate, calcium citrate, calcium gluconate, calcium lactate, calcium bromide, calcium chloride, calcium iodide, calcium nitride, calcium formate, and any combination thereof.  However, Jamison ‘307 teaches precipitating particles ([0026]) from two or more salts in aqueous solutions, such as acetates, formates, citrates, sulfates, etc. ([0026]) as well as base fluids comprising calcium chloride, calcium bromide, calcium acetate, and/or calcium nitrate ([0095]).  Therefore, it would have been an obvious matter of design choice to modify the calcium source in Paynter to include one or more salts as taught by Jamison ‘307 and/or to introduce the precipitated calcium carbonate in Paynter into a wellbore fluid comprising calcium salts within a base fluid, as taught by Jamison ‘307, in order to form a wellbore fluid useful to treat a wellbore and/or subterranean formation, such as to mitigate lost circulation ([0139]).
Claim 9. Paynter in view of Jamison ‘307 teach The method of claim 1.  Jamison ‘307 further teaches wherein the lost circulation treatment fluid is introduced during an operation selected from the group consisting of a drilling operation, a completion operation, a hydraulic fracturing operation, a cementing operation, and any combination thereof ([0101] – [0102]; [0139]).  
Claim 10. Paynter in view of Jamison ‘307 teach The method of claim 1.  Jamison ‘307 further teaches wherein the aqueous base fluid comprises of freshwater, saltwater, brine, seawater, produced water, wastewater, and any combination thereof ([0095]).  
Claim 21. Paynter in view of Jamison ‘307 teach The method of claim 1.  Paynter does not explicitly recite wherein the mixing rate of the reaction mixture is increased to increase one or more particle sizes of the PCCLCM or decreased to decrease one or more particle sizes of the PCCLCM.  However, Paynter does disclose manipulating the components of the reaction mixture to control the reaction rate of the reaction mixture ([096]; [0144]) and control the geometry / structure / shape / particle size of the precipitated calcium carbonate ([0161]; [0224]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to optimize the reaction rate of the reaction mixture in Paynter, in order to form precipitated particles stable under various temperatures and pressures ([093] – [095]), control the reaction rate of the reaction mixture ([096]; [0144]), and control the geometry / structure / shape / particle size of the precipitated calcium carbonate ([0161]; [0224]).
Claim 23. Paynter in view of Jamison ‘307 teach The method of claim 1.  Paynter discloses that the mixture further comprises at least one additive ([015]), but Paynter does not explicitly disclose wherein the lost circulation treatment fluid further comprises non-calcium carbonate degradable or non-degradable fibers to facilitate formation of a filter cake to enhance lost circulation control.  However, Jamison ‘307 teaches wellbore fluids comprising degradable and nondegradable materials ([0073]) as well as other additives, such as filler particles ([0101]; [0124] – [0125]; [0156]), wherein the filler particles may comprise fibers ([0125]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the additives in Paynter with fibers, as taught by Jamison ‘307, in order to tailor the mechanical properties of the final composition ([0125]).
Claim 27. Paynter in view of Jamison ‘307 teach The method of claim 1.  Paynter discloses wherein the PCCLCM is needle-shaped aragonite having an aspect ratio of about 1.5-15 ([095]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the range of the aspect ratio of needle-shaped aragonite in Paynter to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 2, 11, 13, 15-20, 24-25, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Paynter et al. (WO 2016/115386 A1) in view of in view of Jamison et al. (US 2014/0209307), as applied to Claim 1, further in view of Husein et al. (US 2017/0283681).
Claim 2. Paynter in view of Jamison ‘307 teach The method of claim 1.  Paynter does not explicitly disclose wherein the precipitated calcium carbonate lost circulation material is formed at a surface location.  However, Husein teaches lost circulation material comprising calcium carbonate, wherein the material may be precipitated particles and further wherein the particles may be formed ex situ and added to a treatment fluid or formed in situ (Abstract; [0035]; [0052] - [0054]).  Therefore, it would have been an obvious matter of design choice well known to one of ordinary skill in the art, before the effective filing date, to precipitate the particles in Paynter in situ or ex situ, based on the disclosure in Husein.


Claim 11. Paynter discloses A method comprising: 
forming a precipitated calcium carbonate lost circulation material (PCCLCM) (Abstract; [018])… from a reaction mixture comprising a calcium species and a carbonate species ([011] – [012]);
wherein the calcium species is selected from the group consisting of a calcium ion, a calcium soluble salt, and any combination thereof ([011] “gypsum”),
wherein the carbonate species is an ammonium carbonate ion ([012] “ammonium carbonate, ammonium bicarbonate”), and
…;
manipulating a condition comprising a concentration of the ammonium carbonate ion, wherein the manipulation of the condition alters a size and/or a morphology of the PCCLCM ([012]; [090] – [092]; [096]); and 
adjusting precipitation conditions to alter morphology of the PCCLCM ([090] – [092]; [096]); and
…,
wherein the PCCLCM is needle-shaped aragonite having an aspect ratio of about 1.5-15 ([095]).  Paynter discloses needle-shaped aragonite with an aspect ratio ranging from about 3:1 to about 15:1 ([095]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the range of the aspect ratio of needle-shaped aragonite in Paynter to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the limitation: wherein the calcium species and the carbonate species are mixed in a mixing tank fluidically connected to a subterranean formation, Paynter discloses that the reaction to form precipitated calcium carbonate may be employed in a batch process or a continuous process, such as in a tubular reactor with inline static mixers or cascade mixers ([0133]), which the Examiner interprets to render obvious the claim limitation, because it would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date, to modify or simply substitute the tubular reactor and mixer in Paynter with a mixing tank as one of a finite number of predictable design choices to mix the chemical components disclosed by Paynter. 
Paynter discloses producing precipitated calcium carbonate by reacting a calcium source ([011]) with a carbonate source such as ammonium carbonate ([012]; [019]), wherein the calcium carbonate may be precipitated in an aqueous solution to produce vaterite, calcite, and/or aragonite ([011]; [092]) suitable for use in wellbore operations ([0259]).  Paynter does not explicitly recite forming a precipitated calcium carbonate lost circulation material at a surface location.  However, Husein teaches lost circulation material comprising calcium carbonate, wherein the material may be precipitated particles and further wherein the particles may be formed ex situ and added to a treatment fluid or formed in situ (Abstract; [0035]; [0052] - [0054]).  Therefore, it would have been an obvious matter of design choice well known to one of ordinary skill in the art, before the effective filing date, to precipitate the particles in Paynter in situ or ex situ, based on the disclosure in Husein.
Paynter discloses that the precipitated calcium carbonate composition may be suitable for use in a drilling application, such as an additive in a drilling fluid or drilling mud ([0259]), but Paynter does not disclose introducing a lost circulation treatment fluid into a subterranean formation, the lost circulation treatment fluid comprising an aqueous base fluid and the PCCLCM.  However, Jamison ‘307 teaches wellbore fluids comprising mineral particles (Abstract) wherein the mineral particles, including calcium carbonate, can be produced with precipitation methods ([0029] “CaCO3”).  Jamison ‘307 further teaches that the mineral particles may be useful in fluid flow control ([0101] – [0102]; [0139]), such as bridging a fracture ([0140]) or bridging pore spaces voids, and the like in subterranean formation, e.g., forming a type of filter cake that blocks the pore spaces at or near the borehole surface to prevent fluid loss into the subterranean formation ([0141]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use the precipitated calcium carbonate particles in Paynter in a wellbore fluid, as taught by Jamison ‘307, to bridge a fracture and/or pore spaces in order to control the flow of fluids between a wellbore and the surrounding subterranean formation ([0139]), which can be especially important for, interalia, maintaining the proper wellbore pressure (e.g., to mitigate blowouts), minimizing loss of wellbore fluids (often expensive wellbore fluids) into the subterranean formation, and ensuring proper placement of a wellbore fluids (e.g., fluids comprising proppants) ([0139]).
Claim 13. Paynter in view of Jamison ‘307, further in view of Husein teach The method of claim 11.  Paynter further discloses wherein greater than about 95% of the PCCLCM have a unit mesh size of about 1 micrometer to about 100 micrometer ([0173] – [0174]).  Jamison ‘307 also teaches wherein greater than about 95% of the PCCLCM have a unit mesh size of about 1 micrometer to about 100 micrometer ([0025]).  
Claim 15. Paynter in view of Jamison ‘307, further in view of Husein teach The method of claim 11.  Paynter discloses gypsum as the calcium source to formulate precipitated calcium carbonate ([011]).  Paynter does not disclose wherein the calcium soluble salt is selected from the group consisting of calcium nitrate, calcium acetate, calcium citrate, calcium gluconate, calcium lactate, calcium bromide, calcium chloride, calcium iodide, calcium nitride, calcium formate, and any combination thereof.  However, Jamison ‘307 teaches precipitating particles ([0026]) from two or more salts in aqueous solutions, such as acetates, formates, citrates, sulfates, etc. ([0026]) as well as base fluids comprising calcium chloride, calcium bromide, calcium acetate, and/or calcium nitrate ([0095]).  Therefore, it would have been an obvious matter of design choice to modify the calcium source in Paynter to include one or more salts as taught by Jamison ‘307 and/or to introduce the precipitated calcium carbonate in Paynter into a wellbore fluid comprising calcium salts within a base fluid, as taught by Jamison ‘307, in order to form a wellbore fluid useful to treat a wellbore and/or subterranean formation, such as to mitigate lost circulation ([0139]).
Claim 16. Paynter in view of Jamison ‘307, further in view of Husein teach The method of claim 11.  Jamison ‘307 further teaches wherein the lost circulation treatment fluid is introduced during an operation selected from the group consisting of a drilling operation, a completion operation, a hydraulic fracturing operation, a cementing operation, and any combination thereof ([0101] – [0102]; [0139]).
Claim 17. Paynter in view of Jamison ‘307, further in view of Husein teach The method of claim 11.  Jamison ‘307 further teaches further comprising a pump coupled to a tubular extending into the subterranean formation, the tubular containing the lost circulation treatment fluid ([0054]).  
Claim 18. Paynter in view of Jamison ‘307, further in view of Husein teach The method of claim 11.  Jamison ‘307 further teaches wherein the aqueous base fluid comprises of freshwater, saltwater, brine, seawater, produced water, wastewater, and any combination thereof ([0095]).  

Claim 19. Paynter discloses A method comprising: 
forming a precipitated calcium carbonate lost circulation material (PCCLCM) (Abstract; [018])… from a reaction mixture comprising a calcium … species and an ammonium carbonate ion ([011] – [012]), based on manipulating a reaction rate of the reaction mixture to alter particle size and/or morphology of the PCCLCM ([012]; [090] – [092]; [096]); 
adjusting precipitation conditions to alter morphology of the PCCLCM ([090] – [092]; [096]); and
…,
wherein the PCCLCM is needle-shaped aragonite having an aspect ratio of about 1.5-15 ([095]).  Paynter discloses needle-shaped aragonite with an aspect ratio ranging from about 3:1 to about 15:1 ([095]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the range of the aspect ratio of needle-shaped aragonite in Paynter to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the limitation: wherein the calcium species and the carbonate species are mixed in a mixing tank fluidically connected to a subterranean formation, Paynter discloses that the reaction to form precipitated calcium carbonate may be employed in a batch process or a continuous process, such as in a tubular reactor with inline static mixers or cascade mixers ([0133]), which the Examiner interprets to render obvious the claim limitation, because it would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date, to modify or simply substitute the tubular reactor and mixer in Paynter with a mixing tank as one of a finite number of predictable design choices to mix the chemical components disclosed by Paynter. 
Paynter discloses producing precipitated calcium carbonate by reacting a calcium source ([011]) with a carbonate source such as ammonium carbonate ([012]; [019]), wherein the calcium carbonate may be precipitated in an aqueous solution to produce vaterite, calcite, and/or aragonite ([011]; [092]) suitable for use in wellbore operations ([0259]).  Paynter does not disclose forming a precipitated calcium carbonate lost circulation material (PCCLCM) at a surface location from a reaction mixture comprising calcium chloride….  However, Husein teaches lost circulation material comprising calcium carbonate, wherein the material may be precipitated particles and further wherein the particles may be formed ex situ and added to a treatment fluid or formed in situ (Abstract; [0035]; [0052] - [0054]).  Therefore, it would have been an obvious matter of design choice well known to one of ordinary skill in the art, before the effective filing date, to precipitate the particles in Paynter in situ or ex situ, based on the disclosure in Husein.
Moreover, Jamison ‘307 teaches precipitating particles ([0026]) from two or more salts in aqueous solutions, such as acetates, formates, citrates, sulfates, etc. ([0026]) as well as base fluids comprising calcium chloride, calcium bromide, calcium acetate, and/or calcium nitrate ([0095]).  Therefore, it would have been an obvious matter of design choice to modify the calcium source in Paynter to include one or more salts as taught by Jamison ‘307 and/or to introduce the precipitated calcium carbonate in Paynter into a wellbore fluid comprising calcium salts within a base fluid, as taught by Jamison ‘307, in order to form a wellbore fluid useful to treat a wellbore and/or subterranean formation, such as to mitigate lost circulation ([0139]).
Regarding the newly added claim limitation: selecting an aspect ratio for a precipitated calcium carbonate lost circulation material (PCCLCM) based at least in part on a type of the subterranean formation, Paynter discloses needle-shaped aragonite with an aspect ratio ranging from about 3:1 to about 15:1 ([095]).  Paynter discloses producing precipitated calcium carbonate by reacting a calcium source ([011]) with a carbonate source such as ammonium carbonate ([012]; [019]), wherein the calcium carbonate may be precipitated in an aqueous solution to produce vaterite, calcite, and/or aragonite ([011]; [092]) suitable for use in wellbore operations ([0259]).  Paynter discloses that the precipitated calcium carbonate composition may be suitable for use in a drilling application, such as an additive in a drilling fluid or drilling mud ([0259]), but Paynter does not explicitly disclose introducing a lost circulation treatment fluid into the subterranean formation, the lost circulation treatment fluid comprising an aqueous base fluid and the PCCLCM, wherein at least a portion of the PCCLCM is deposited in a filter cake across the formation pore throats and/or fractures to reduce loss of treatment fluids into the subterranean formation.  However, Jamison ‘307 teaches wellbore fluids comprising mineral particles (Abstract) wherein the mineral particles, including calcium carbonate, can be produced with precipitation methods ([0029] “CaCO3”).  Jamison ‘307 further teaches that the mineral particles may be useful in fluid flow control ([0101] – [0102]; [0139]), such as bridging a fracture ([0140]) or bridging pore spaces voids, and the like in subterranean formation, e.g., forming a type of filter cake that blocks the pore spaces at or near the borehole surface to prevent fluid loss into the subterranean formation ([0141]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use the precipitated calcium carbonate particles in Paynter in a wellbore fluid, as taught by Jamison ‘307, to bridge a fracture and/or pore spaces in order to control the flow of fluids between a wellbore and the surrounding subterranean formation ([0139]), which can be especially important for, interalia, maintaining the proper wellbore pressure (e.g., to mitigate blowouts), minimizing loss of wellbore fluids (often expensive wellbore fluids) into the subterranean formation, and ensuring proper placement of a wellbore fluids (e.g., fluids comprising proppants) ([0139]).
Claim 20. Paynter in view of Jamison ‘307, further in view of Husein teach The method of claim 19.  Jamison ‘307 further teaches wherein the lost circulation treatment fluid is introduced during an operation selected from the group consisting of a drilling operation, a completion operation, a hydraulic fracturing operation, a cementing operation, and any combination thereof ([0101] – [0102]; [0139]).  
Claim 24. Paynter in view of Jamison ‘307, further in view of Husein teach The method of claim 19.  Jamison ‘307 further teaches wherein the aqueous base fluid comprises freshwater, saltwater, brine, seawater, produced water, wastewater, and any combination thereof ([0095]).  
Claim 25. Paynter in view of Jamison ‘307, further in view of Husein teach The method of claim 19.  Paynter further discloses wherein greater than about 95% of the PCCLCM have a unit mesh size of about 1 micrometer to about 100 micrometer ([0172] – [0174]).  Jamison ‘307 also teaches wherein greater than about 95% of the PCCLCM have a unit mesh size of about 1 micrometer to about 100 micrometer ([0025]).
Claim 28. Paynter in view of Jamison ‘307, further in view of Husein teach The method of claim 11.  Paynter discloses further comprising a carbonate species, wherein the carbonate species is an ammonium carbonate ion ([012] “ammonium carbonate, ammonium bicarbonate”).
Claim 29. Paynter in view of Jamison ‘307, further in view of Husein teach The method of claim 11.  Paynter discloses wherein the PCCLCM is needle-shaped aragonite having an aspect ratio of about 1.5-15 ([095]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the range of the aspect ratio of needle-shaped aragonite in Paynter to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant’s arguments, filed August 22, 2022, have been fully considered, but they are not persuasive for the reasons explained, below.  
The Examiner maintains the rejection(s) and rationale(s) of the previous Office action, mailed June 29, 2022.
Regarding the newly added claim limitation: selecting an aspect ratio for a precipitated calcium carbonate lost circulation material (PCCLCM) based at least in part on a type of the subterranean formation:
Paynter discloses manipulating the components of the reaction mixture to control the reaction rate of the reaction mixture ([096]; [0144]) and control the geometry / structure / shape / particle size of the precipitated calcium carbonate ([090]; [092]; [0161]; [0224]).  Paynter further discloses that the precipitated calcium carbonate is tailor-made with respect to its compositional form, purity, morphology, particle size, and other characteristics ([090]) to formulate one or more different compositional forms that may have different morphologies or internal crystal structures ([092]).
Moreover, Jamison ‘307 further teaches that the mineral particles may be useful in fluid flow control ([0101] – [0102]; [0139]), such as bridging a fracture ([0140]) or bridging pore spaces voids, and the like in subterranean formation, e.g., forming a type of filter cake that blocks the pore spaces at or near the borehole surface to prevent fluid loss into the subterranean formation ([0141]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to optimize the precipitated calcium carbonate particles in Paynter, based on the fracture and/or pore space, as taught by Jamison ‘307, in order to bridge a fracture and/or pore spaces in order to control the flow of fluids between a wellbore and the surrounding subterranean formation ([0139]), which can be especially important for, interalia, maintaining the proper wellbore pressure (e.g., to mitigate blowouts), minimizing loss of wellbore fluids (often expensive wellbore fluids) into the subterranean formation, and ensuring proper placement of a wellbore fluids (e.g., fluids comprising proppants) ([0139]).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Moreover, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674